Judge Becton
dissenting.
In the midst of defendant’s ten arguments, set forth in forty-nine pages of his brief, are two assignments of error which the majority summarily dismisses and which I believe have merit. Defendant assigns error to the trial court’s actions (a) overruling defendant’s objection to the prosecutor’s closing argument and (b) denying defendant’s motion for mistrial based on the prosecutor’s closing argument. Believing that the trial court improperly allowed the prosecutor to suggest to the jury that it could and should be influenced by public pressure, community expectations, public favor, and emotion, I dissent.
Over objection, the prosecutor was allowed to make the following argument to the jury:
Now, we often hear, we often read in the paper or hear on television or anything else, something that happens there’s a lot of public sentiment at this point against driving and drinking, causing accidents on the highway. And, you know, you read these things and you hear these things and you think to yourself, ‘My God, they ought to do something about that.’ Well, Ladies and Gentlemen, . . . the buck stops here. You twelve jurors in Cumberland County have become the ‘they.’
The prosecutor’s appeal to some alleged community interest in convicting the defendant in this case based on community expectations about what should be done in cases in general draws the minds of the jurors away from the matters in evidence and subjects them to influences outside the case. While I am not so far from the practice of law that I stand ready to dampen the zeal of trial advocates who seek to argue the whole case as well of law as of fact, I feel constrained by State v. Mayfield, 28 N.C. App. 304, 220 S.E. 2d 643 (1976). In Mayfield, the prosecutor argued: “Ladies and gentlemen, you know that we have been having a great many of these type robberies of convenience stores here in our county, and we’ve got to do something about it to put a stop to it.” 28 N.C. App. at 307, 220 S.E. 2d at 644-45. The trial court sustained defendant’s objection to the remarks and instructed the jury not to consider the remarks. In Mayfield, this Court said: “Conceding that the solicitor’s remark was improper, nevertheless any error was cured by the court’s prompt instruction to *575the jury to disregard it followed by an instruction that they were to decide this case only on the evidence in this case and not to consider what might have happened at some other time and place.” 28 N.C. App. at 307, 220 S.E. 2d at 645. In this case, there was obviously no curative instruction because defense counsel’s objection was overruled. State v. Kirkley, 308 N.C. 196, 302 S.E. 2d 144 (1983) also provides support for the position I reach. In Kirkley, the prosecutor, in his argument to the jury, stated in part: “I am asking you to impose the death penalty as a deterrent, to set a standard of conduct. . . .” 308 N.C. at 215, 302 S.E. 2d at 155. Although Kirkley’s conviction was reversed on other grounds, the Supreme Court found the statement to be an improper interjection of the prosecutor’s personal viewpoint. Based on Mayfield and Kirkley, I believe the defendant is entitled to a
New trial.